Citation Nr: 1108110	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-38 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from June 1968 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.


FINDINGS OF FACT

The appellant is not service-connected for any disability, disorder, disease, or condition.  


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has come before VA asking that a TDIU be granted to him.  The agency of original jurisdiction has denied his claim, and he has appealed to the Board for review.  

 Under the Veteran Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify a claimant of the information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010).  Under the VCAA, VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

In this case, the Board finds that no further action is necessary pursuant to the VCAA prior to consideration of the issue addressed in this decision.  As set forth in more detail below, the facts in this case are not in dispute, and the service member's appeal must be denied as a matter of law.  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  Neither the appellant nor his representative has argued otherwise. 

A TDIU may be granted if the service- connected disabilities preclude the service member from obtaining or maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2010).  For those service members who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2010), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation and Pension Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b) (2010).

In the case now before the Board, service connection has not been granted for any disability, disorder, disease, or condition.  Moreover, the appellant has not claimed that he now suffers from a disability that should be service-connected.  In other words, the appellant is not otherwise in receipt of service-connected benefits.  Entitlement to TDIU requires that the service member be, in essence, service-connected for at least one disability; however, it is undisputed that the appellant is not, in fact, service-connected for any disorder.  As such, TDIU is not for application in this case because the appellant fails to meet the threshold requirements for a TDIU pursuant to 38 C.F.R. § 4.16(a) and (b) (2010).  The law in this matter is dispositive; therefore, the appellant's claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a TDIU is denied.  



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


